Citation Nr: 1716970	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-33 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral hearing loss, prior to May 2, 2014, and in excess of 10 percent thereafter.

2. Entitlement to an initial disability evaluation in excess of 30 percent for unspecified depressive disorder, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Marines from June 1966 to June 1968.  The Veteran served in Vietnam and earned a Purple Heart for his service. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  

In a July 2016 rating decision, the RO increased the Veteran's disability rating for bilateral hearing loss from noncompensable to 10 percent, effective May 2, 2014.  
When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. Prior to May 2, 2014, bilateral hearing loss is manifested by no more than Level II hearing acuity in the left and right ear.

2. As of January 2, 2014, bilateral hearing loss is manifested by no more than Level IV hearing acuity in the right ear, and Level III hearing acuity in the left ear.

3. The evidence demonstrates that the Veteran's unspecified depressive disorder is manifested by no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral hearing loss prior to May 2, 2014, and for a disability evaluation in excess of 10 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for an initial disability rating for major depressive disorder, claimed as PTSD, in excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.119, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by an April 2011 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds the May 2011, May 2014, and July 2016 VA examinations are adequate as they involved a review of the Veteran's service medical records as well as clinical evaluations of the Veteran, and provide adequate discussions of the diagnoses provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Increased Rating 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Hearing Loss

With regard to bilateral hearing gloss, where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In evaluating hearing loss under the schedular criteria, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

Entitlement to a Compensable Disability Evaluation for Bilateral Hearing Loss Prior to May 2, 2014.

At his May 2, 2011 VA examination, the Veteran's pure tone thresholds, in decibels were as follows: 





HERTZ



1000
2000
3000
4000
Average
RIGHT
40
65
80
80
66
LEFT
30
60
65
70
56

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 percent in the left ear.

The Veteran reported that he could not understand conversations without being able to see the speaker's face, which a functional effect of his hearing loss on his daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Using average pure tone thresholds and speech recognition abilities, Table VI reveals the highest numeric designation of hearing impairment is II for the right ear and II for the left ear.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.

The Board acknowledges the Veteran's contentions, and buddy statements submitted on his behalf, that his service-connected bilateral hearing loss warrants an increased evaluation.  The Veteran is capable of observing that his hearing loss has increased in severity.  The lay descriptions of the Veteran's symptoms are competent and credible.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran, and those contained within buddy statements, cannot show that the rating criteria for a higher rating under 38 C.F.R. § 4.85 are met.  In this case, the Veteran does not possess the level of training or expertise needed to determine whether he observed level of hearing loss is more accurately described by the 10 percent rating criteria.  

The Board finds that the most probative evidence of record does not support assigning a compensable evaluation for the Veteran's bilateral hearing loss prior to May 2, 2014.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The preponderance of the evidence is against his claim for an increased evaluation.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to a Disability Evaluation in Excess of 10 Percent for Bilateral Hearing Loss as of May 2, 2014.

A May 2, 2014 VA examination showed the Veteran's pure tone thresholds, in decibels were as follows: 





HERTZ



1000
2000
3000
4000
Average
RIGHT
50
60
85
90
71
LEFT
40
60
70
75
61

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 82 percent in the left ear.

He stated that he could not hear well in the presence of background noise and had difficulty hearing and understanding the television.  Martinak, 21 Vet. App. 447.

Using average pure tone thresholds and speech recognition abilities, Table VI reveals the highest numeric designation of hearing impairment is III for the right ear and IV for the left ear.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a 10 percent disability evaluation under Diagnostic Code 6100.

Finally, the Veteran's July 1, 2016 VA examination resulted in a similar disability evaluation.  The Veteran's pure tone thresholds, in decibels were as follows: 





HERTZ



1000
2000
3000
4000
Average
RIGHT
55
60
85
85
71
LEFT
45
60
80
70
64

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.

The Veteran reported difficulty understanding conversational speech.  Martinak, 21 Vet. App. 447.

As stated above, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

Using average pure tone thresholds and speech recognition abilities, Table VI reveals the highest numeric designation of hearing impairment is II for the right ear and II for the left ear.  See 38 C.F.R. § 4.85.  Alternatively, using the pure tone threshold average only for the right ear, Table VIa reveals the highest numeric designation of hearing impairment is VI; the hearing impairment designation for the Veteran's left ear remains II.  Entering the category designations for each ear into Table VII results in a 10 percent disability evaluation under Diagnostic Code 6100.  

The Board finds that the most probative evidence of record does not support an evaluation greater than 10 percent for the Veteran's bilateral hearing loss.  See Fenderson, 12 Vet. App. 119.  The preponderance of the evidence is against the Veteran's claim for an increased evaluation.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The functional impact that the Veteran and his family describe, such as, the Veteran not being able to hear his cell phone ring, not being able to understand people talking in certain tones, and not being able to make out words in the presence of background noise, are contemplated by the rating criteria.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. March, 6, 2017).  The Veteran's main complaint is reduced hearing acuity and clarity, which is contemplated in the rating assigned.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  


Entitlement to a Disability Evaluation in Excess of 30 Percent for Unspecified Depressive Disorder

Evidence to be considered in the appeal of an initial assignment of a disability evaluation is not limited to that reflecting the current severity of the disorder.  Fenderson, 12 Vet. App. 119.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (a "staged rating").  Fenderson,12 Vet. App. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial rating, the Board has considered all evidence of severity since the effective date for the award of service connection. 

The Veteran contends that he is entitled to an initial evaluation in excess of 30 percent for his service-connected unspecified depressive disorder, claimed as PTSD.  

Unspecified depressive disorder is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9435.  Under Diagnostic Code 9435, a 30 percent disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating is assigned when a veteran's unspecified depressive disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was also noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Here, the Veteran contends that his unspecified depressive disorder is more severe than represented by the present evaluation.  In his December 2012 VA Form 9 he described still experiencing depression and "retreating from people and events."  The Veteran, in two VA examinations, also reported having very few social relationships outside his immediate family, problems with irritability, recurrent and intrusive recollections, verbal outburst, snapping at family members, and some suicidal ideation prior to beginning treatment.  Additionally, the Veteran's medical records indicate sustained periods of treatment for depression dating back to 2010, including prescriptions for Trazodone, Zolpidem, and Fluoxetine.

A May 2011 VA examination included a diagnosis of unspecified depressive disorder with features of PTSD, and a Global Assessment of Functioning (GAF) score of 65.  Under the DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  The Veteran's psychosocial functioning impairment was noted to be mild.  The examiner noted the Veteran had improved significantly with treatment and was likely to maintain this improvement with continued treatment.  The VA examiner further noted the Veteran did experience an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to unspecified depressive disorder signs and symptoms, but the Veteran displayed general satisfactory functioning.  Following the May 2011 VA examination, the Veteran's PTSD was service-connected and the Veteran was assigned a 30 percent disability rating. 

In July 2016 the Veteran underwent another VA examination to evaluate the severity of his service-connected unspecified depressive disorder.  The VA examiner noted the Veteran experienced some "[o]ccupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks."  However, the Veteran was "generally functioning satisfactorily, with normal routine behavior, self-care, and conversation."  Further, the VA examiner noted the Veteran maintained good eye-contact, was well groomed, and his thoughts were logical and goal directed.  

Finally, in addition to the VA examinations, the Veteran's medical treatment records from the Veterans Affairs Medical Center in Birmingham, Alabama contain numerous notes detailing the Veteran's outpatient mental health treatment from October 2010 to October 2015.  The clinical  notes regularly describe the Veteran as responding positively to treatment.

Accordingly, the Board finds that the Veteran's service-connected unspecified depressive disorder is manifested by no more than an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The pertinent medical evidence demonstrates that the Veteran's unspecified depressive disorder impairment has been relatively stable over the course of this appeal and has caused no more than mild to moderate impairment.  The probative evidence of record suggests an occupational and social impairment with reduced reliability and productivity due to the Veteran's unspecified depressive disorder symptoms.  These opinions are shown to have been based upon thorough examinations and review of the evidence of record. 

As previously noted, it is not simply the psychiatric symptoms a veteran experiences, but how those symptoms impact his occupational and social impairment.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  In turn, the mere presence of certain symptoms alone does not mandate a higher rating.

Here, the available VA medical examination and treatment reports are adequate and persuasive, and this evidence clearly suggests that a 30 percent disability evaluation is most appropriate.  Therefore, the claim for entitlement to an initial evaluation in excess of 30 percent must be denied.

The Board notes that the Veteran is competent to report symptoms of his unspecified depressive disorder, but not to identify a specific level of disability.  The medical findings in this case directly address the criteria under which this disability is evaluated, and the objective medical evidence is accorded greater weight than the subjective complaints of increased symptomatology.  The preponderance of the evidence is against the claim for an increased rating for unspecified depressive disorder.

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

A compensable disability rating for bilateral hearing loss prior to May 2, 2014 is denied.  

A disability rating in excess of 10 percent for bilateral hearing loss beginning May 2, 2014 is denied.  

An initial disability rating in excess of 30 percent for unspecified depressive disorder is denied.


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


